Title: To James Madison from William C. C. Claiborne, 5 September 1816
From: Claiborne, William C. C.
To: Madison, James


        
          My Dear Sir,
          Louisiana Parish of Iberville Septr 5h. 1816
        
        A Paragraph in a Newspaper, which was handed me on yesterday by a friend, has given me much Inquietude. It is there stated, that in the List of Balances reported to Congress, as having been due for the last three years, a considerable amount is attached to my Name. It cannot be, that the Accounts & Vouchers, I have from time to time transmitted to the Government are examined, or no Balance or if any, none but a very inconsiderable one Could possibly have been reported against me. In all my Monied transactions with the Government, I have endeavoured to observe the most scrupulous exactitude. In 1811, I enclosed to the Secretary of State, the accounts of my Expenditures in taking possession, (under your Proclamation of the   October 1810) of the Territory East of the Missisippi & West of the Perdido, with a request that he would submit the Vouchers for your

examination. Not being informed that this particular account had been Closed at the Treasury Department, I take it for granted that the expenditures and Vouchers, have not yet received your sanction. May I then ask of you the Goodness, to take a moment from your more important Cares & to examine the expenditures incured by me in the above service: I hope & trust, you will find, that they have been brought within a prudent Œonomy. I had important & delicate duties; and in bringing them to a fortunate Close, I necessarily incur’ed expences; But every thing like Extravagance was carefully avoided. Of the $20,000 placed at my disposition, less I believe than $4,000 (the Accounts being in my Office at Nw Orleans, I cannot speak with certainty) Were expended.
        Should any of the Items in the Account, not at first view, meet your sanction, I pray, that previous to their final rejection, an opportunity may be given me, to offer the necessary explanations. When I left Washington in 1810, I had supposed that my Accounts were in a fair Way for satisfactory adjustment. My expenditures as Governor of the Missisippi Territory, & also those as Governor General of Louisiana, were examined, & a balance found due to me. My Accounts as Governor of the Territory of Orleans for Contingent expences up to the year 1809, were also looked into, and the greater part admitted; But by suspending Items to the amount of 7 or 8 hundred Dollars, a balance nearly to the amount suspended appeared against me. These Items, (knowing them to be just), I hope ultimately to sustain, and with this expectation, (immediately on my return to Nw, Orleans) I shall transmit further Vouchers in their support. The heavy Balance appearing against me on the Books of the Tr[e]asury Department, must be for Monies drawn about the last of the year 1810, and in 1811 & 12. For all these Monies, I regularly forwarded to the Officer on whom my Bills were drawn, the necessary Accounts & Vouchers, and I am persuaded, that on Investigation, it will appear, that the amount received by me, has been fairly & honestly expended in the public service.
        I make no apology for addressing you this Letter, since next to the Consciousness of having acted with rectitude in all my official transactions, it will give me greatest pleasure to know, that such also is the opinion of an Administration, whose Confidence it has been my Constant Care to deserve.
        The term to which the Constitution of Louisiana, limited my services as Governor will expire in December next; and I have the satisfaction to believe, that in my Retirement, I shall carry with me, the Confidence and Good Wishes of a Majority of the People of this State. In a Contest between General Villere & Judge Lewis for the office of Governor for the four ensuing years, the Voice of the People is in favour of the former, & it is believed, that this Choice will be sanctioned by the two Houses of the General Assembly.
        General Villere is a Native of Louisiana, and in my opinion a very

honest, faithful, & patriotic Citizen. I have the honor to subscribe Myself With sentiments of great Respect Your faithful friend
        
          William C. C. Claiborne
        
      